DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving unit in claims 1-13; water receiving unit in claims 1-13; water blocking unit in claims 1-2, and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "bottom surface" in claims 6 and 10 is a relative term which renders the claim indefinite.  The term "bottom surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not have a fixed orientation, thus a three dimensional apparatus can be repositioned. 
The term "bottom unit" in claim 11 is a relative term which renders the claim indefinite.  The term "bottom unit" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim does not have a fixed orientation, thus a three dimensional apparatus can be repositioned. 
Claim limitations “driving unit,” “water blocking unit,” and “water receiving unit” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The above units are not structurally described in the originally filed disclosure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5-6 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Fox (3,563,050).
Regarding Claim 1: Fox teaches an ice maker (10) comprising: an ice making tray (11), including a water storage concave unit (cells of 12) configured to store water supplied from a water supply pipe (water that is fed from source into the refrigerator, Column 3, lines 16-22); a driving unit (24), configured to make the ice making tray rotate around an axis passing through the ice making tray (Column 3, lines 55-70), so as to flip between a water storage position where the water storage concave unit faces upward and an ice removal position where the water storage concave unit faces downward (Column 3, lines 55-70); and a frame (15 and interior of refrigerator for housing of water valve that feeds trough 16, Column 3, lines 16-22 and entire ice making system), 
Regarding Claim 5: Fox further teaches wherein the water channel (valve not shown that then feeds water into 16, Column 3, lines 16-22) comprises a buffer region (wall potion along port opening of 16, wall with the opening port of 16) extending to an opposite side of the water blocking unit (bottom wall of trough 16) with respect to the water flow port (see trough 16 of Figure 3). 
Regarding Claim 6: Fox further teaches wherein a bottom surface of the water channel (valve not shown that then feeds water into 16, Column 3, lines 16-22) comprises an inclined surface descending toward the water flow port (opening in trough 16, dotted line outline in Figure 3). 
Regarding Claim 12: Fox further teaches wherein the driving unit (24 in housing 15) is coupled to one side of the ice making tray (11) in a direction of the axis (along shaft 73), and the water receiving unit (vertical walls of 16) protrudes outward from a portion of the ice making tray (11) near the other side in the direction of the axis (see Figure 3). 
Regarding Claim 13: Fox further teaches wherein the ice making tray (11) is made of a flexible material (plastic), and the frame (15) comprises an abutment unit (83), abutting the water receiving unit from a front side in the first rotation direction (see Figure 83) when the ice making tray (11) rotates in the first rotation direction and .
Claims 1 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Webb (4,265,089).
Regarding Claim 1: Webb teaches an ice maker (10) comprising: an ice making tray (12), including a water storage concave unit (cells of 16) configured to store water supplied from a water supply pipe (30); a driving unit (18), configured to make the ice making tray rotate around an axis passing through the ice making tray (via shaft 20), so as to flip between a water storage position where the water storage concave unit (16) faces upward and an ice removal position where the water storage concave unit (16) faces downward (Column 3, lines 34-41); and a frame (14, 24, and 50), configured to support the ice making tray (12) and the driving unit (18 in housing 24), wherein the ice making tray (12) comprises a water receiving unit (front vertical wall of 46 that connects to 10) protruding outward from a portion of the ice making tray (12) that moves downward when the ice making tray (12) starts to rotate in a first rotation direction from the water storage position toward the ice removal position (26 pivots about shaft 20), and the water receiving unit (front vertical wall of 46 that connects to 10) is in communication with the water storage concave unit (16), the frame (14, 24, and 50) comprises a frame portion (50) located above the water receiving unit (front vertical wall of 46 that connects to 10), the frame portion comprises: a water channel (side curves of 46 that connects to front vertical wall of 46) extending in a direction intersecting the axis at an upper surface of the frame portion (see 50, which has 52), a water flow port (opening into 50 for water tube 42 that ends with opening 44 in 46), wherein at least a 

    PNG
    media_image1.png
    848
    1311
    media_image1.png
    Greyscale

Regarding Claim 7: Webb further teaches wherein the frame portion (elements 50 of frame components 14, 50, and 24) comprises a guide plate (42 and 62) protruding (60 protrudes from plates 44 and 62) from the opening edge (60 protrudes from  62 as seen in Figure 3) of the water flow port (opening of 42 into 44 into 46) to outside of the water channel (into the tube 42 before 46). 
Regarding Claim 8: Webb further teaches wherein the guide plate (62) is located on an opposite side of the water blocking unit (bottom of 46) with respect to the water flow port (opening of 42 into 44 into 46, see Figure 2). 
Regarding Claim 9: Webb further teaches wherein the guide plate comprises: a first guide plate (tube 42), located on the opposite side of the water blocking unit (bottom of 46) with respect to the water flow port (opening of 44); and a second guide plate (62), located on the same side as the water blocking unit (bottom of 46) with respect to the water flow port (bottom of water traveled along 42), wherein a protruding dimension (curve of 42 around 56) of the first guide plate (tube 42) protruding from the opening edge (edge of 62) is larger than a protruding dimension (curve of 56 part of 62 of the second guide plate (62) protruding from the opening edge (see Figure 3). 
Regarding Claim 10: Webb further teaches wherein the water flow port (opening of 44 into 46 from tube 30) comprises: a first water flow port portion (water into 46), provided on a bottom surface of the water channel (along 46); and a second water flow port portion (tube 30 into tube 42), provided on the side surface (wall of 46) and connected to the first water flow port portion (see Figure 2), wherein the guide plate extends in an up-down direction along an opening edge of the second water flow port portion and is connected to a guiding board (lower curve of tube 42) protruding . 
Claims 1, 7, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Oh et al. (US 8,820,108 B2), hereafter referred to as “Oh.”
Regarding Claim 1: Oh teaches an ice maker (100) comprising: an ice making tray (110), including a water storage concave unit (cells of 110) configured to store water supplied from a water supply pipe (pipe 140); a driving unit (130), configured to make the ice making tray rotate around an axis (via 132) passing through the ice making tray (110), so as to flip between a water storage position where the water storage concave unit faces upward and an ice removal position where the water storage concave unit faces downward (Column 5, lines 27-30); and a frame (20), configured to support the ice making tray (110) and the driving unit (130), wherein the ice making tray (110) comprises a water receiving unit (301) protruding outward from a portion of the ice making tray (110) that moves downward when the ice making tray starts to rotate in a first rotation direction from the water storage position toward the ice removal position, and the water receiving unit  (301) is in communication with the water storage concave unit (cells of 110), the frame comprises a frame portion (vertical and upper wall of 20) located above the water receiving unit see 20 in Figure 2), the frame portion comprises: a water channel (1st and 2nd vertical walls, at a perpendicular junction of 301) extending in a direction intersecting the axis at an upper surface of the frame portion, a water flow port (opening of 140), wherein at least a part of the water flow port is provided on a side surface of the water channel (see Figure 2, 140 slides into 301 when assembled), and a st and 2nd vertical walls, at a perpendicular junction of 301) with respect to the water flow port (from pipe 140) and along the side surface (see Figure 2, the blocking unit is the vertical wall of 301 that is perpendicular to 300 which is upstream of the parallel wall of 301 at the pipe exit of 140), the water flow port is disposed at a position overlapping with the water receiving unit to cause the water to flow when the ice making tray in the water storage position is viewed from an up-down direction (see 140 into 301 in Figure 1), and the water from the water supply pipe is poured into the water receiving unit through the water flow port, and flows into the water storage concave unit (see Figure 1). 
Regarding Claim 7: Oh further teaches wherein the frame portion (20) comprises a guide plate (300) protruding from the opening edge (see Figure 2, see exploded view of the assembly of 300 and 140 within 20) of the water flow port (140, when assembled, 140 is inserted into 301, see Figure 1, 140 in position in 20 in the assembled positioned) to outside of the water channel (see Figure 2). 
Regarding Claim 10: Oh further teaches wherein the water flow port (140) comprises: a first water flow port portion (when 140 is inserted into 301), provided on a bottom surface of the water channel (when 140 is inserted into 301); and a second water flow port portion (tube entrance of 140 connected to 20), provided on the side surface and connected to the first water flow port portion (see Figure 2), wherein the guide plate (300) extends in an up-down direction along an opening edge of the second water flow port portion and is connected to a guiding board (portion of 300 connected to 
Regarding Claim 11: Oh further teaches wherein the ice making tray (11) comprises: a peripheral wall unit (135), surrounding an opening of the water storage concave unit (cells of 110) and extending upward when the ice making tray (110) is arranged in the water storage position (upright in Figure 2); and a notch unit (notch under 301), provided in a part of the peripheral wall unit (see Figure 2) in a circumferential direction, wherein the water receiving unit (1st vertical wall of 301) comprises: a bottom unit (trough in 150 not numerically labeled on front wall of vertical plate of 300), protruding outward from an edge portion on a lower side of the notch unit (see exploded Figure 2) in the peripheral wall unit and facing the frame portion (walls of 20) when the ice making tray (110) is arranged in the water storage position (see Figure 1); a pair of side plate units (end walls of 150) with lower ends connected to the bottom unit (trough in 150 not numerically labeled on front wall of vertical plate of 300), wherein the pair of side plate units (end walls of 150) protrude outward respectively from an edge portion on one side and an edge portion on the other side of the notch unit (notch under 301) in the circumferential direction of the peripheral wall unit (see exploded view of Figure 2); and an end plate unit (120), connecting a tip end portion of the bottom unit (trough in 150 not numerically labeled on front wall of vertical plate of 300) and tip end portions of the pair of side plate units (vertical ends of 150, see Figure 3), wherein a lower end of the guiding board (portion of 300 connected to 150, see Figure) is located . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fox (3,563,050) in view of Oscanyan (1,793,446). 
Regarding Claim 2: Fox further teaches wherein the water blocking unit (bottom of trough 16) is protruding from the side surface toward an inner side of the water channel (valve not shown that then feeds water into 16, Column 3, lines 16-22). 
Fox fails to teach that the water blocking unit is a convex unit. 
Oscanyan teaches a valve (8-9) that has a water blocking unit (25) that is convex (closed position against port 26). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the water blocking unit is a convex unit to the structure of Fox as taught by Oscanyan in order to advantageously provide a valve that has the open and closed positons that allows water to fill in open port and blocks water in the closed position against a port (see Oscanyan, page 2, lines 13-21). 
Regarding Claim 3: Fox further teaches wherein the convex unit is provided at an opening edge of the water flow port (see bottom wall of 16 under dotted line port opening in trough 16 where valve feed water into). 
Regarding Claim 4: Fox further teaches wherein the convex unit comprises: a first surface facing a side where the water flow port (opening of 16) is located (see Figure 3); and a second surface facing a side opposite to the side where the water flow port is located (see v-shaped bottom trough of 16), wherein the first surface is connected to the opening edge of the water flow port (vertical plate of 16 with port opening) and is substantially perpendicular to the side surface (see Figure 3), and the second surface is an inclined surface forming an obtuse angle with the side surface (see v-shaped trough bottom of Figure 3). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bauman et al. (US 2013/0291583 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL ALVARE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763